            Case 2:20-cr-00033-JAD-VCF Document 16 Filed 04/15/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada State Bar Number 13644
 3   JENNIFER J. OXLEY
 4   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     PHONE: (702) 388-6336
 6
     FAX: (702) 388-5087
 7   Jennifer.oxley@usdoj.gov

 8   Attorneys for the United States
 9
10                       UNITED STATES DISTRICT COURT
11                            DISTRICT OF NEVADA
12
     UNITED STATES OF AMERICA,
13
14                            Plaintiff,        Case No.: 2:20-cr-00033-JAD-VCF

15                vs.                           STIPULATION TO CONTINUE
                                                REVOCATION HEARING
16   OBETH JOSUE ORGANIZ,                       (First Request)
17
                              Defendant.
18
            IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
19
20   TRUTANICH, United States Attorney, and JENNIFER J. OXLEY, Assistant United States

21   Attorney, counsel for the United States of America, and RENE L. VALLADARES, Federal Public
22
     Defender, and KATHERINE TANAKA, Assistant Federal Public Defender, counsel for Obeth
23
     Josue Organiz, that the Revocation Hearing currently scheduled on April 27, 2020, at 11:00 am, be
24
25   vacated and continued for approximately 90 days from the date of this Stipulation.

26          This Stipulation is entered into in light of the ongoing health emergency associated with the
27   COVID-19 pandemic and required for the following reasons:
28


                                                      1
     Case 2:20-cr-00033-JAD-VCF Document 16 Filed 04/15/20 Page 2 of 3




 1          1.      On March 19, 2020, the Chief Judge of the U.S. District Court for the

 2   District of Nevada issued Temporary General Order 2020-04, which noted that “the
 3   COVID-19 pandemic has continued to spread,” resulting in the need for “more aggressive
 4
     social-distancing measures.” The Court noted further that, “[o]n March 17, 2020, the
 5
     Governor of the State of Nevada ordered the closure of many business establishments and
 6
 7   strongly encouraged all citizens to stay home.” Accordingly, the Court ordered the

 8   temporary closure of the Clerk’s office, and implemented other changes, including “striving
 9
     to eliminate in-person court appearances.” In the event any hearing must go forward, the
10
     Court will conduct the hearing via video or teleconference. The Court will vacate or amend
11
12   GO 2020-04 no later than April 30, 2020.

13          2.      Further, on March 30, 2020, the Chief Judge of the U.S. District Court for
14   the District of Nevada issued Temporary General Order 2020-05, which reaffirmed the
15
     findings of GO 2020-04, and authorized the use of video conferencing or telephone
16
     conferencing for all events listed in Section 15002 of the Coronavirus Aid, Relief, and
17
18   Economic Securities Act (“CARES Act”). Supervised release revocation proceedings are

19   included as a listed event under the CARES Act. The authorization was ordered to remain
20
     in effect for 90 days unless terminated earlier.
21
            3.      Accordingly, based on the public health emergency brought about by the
22
     COVID-2019 pandemic, the Chief Judge’s findings in General Order 2002-04 and General
23
24   Order 2002-05, and the parties’ preference to avoid having to conduct the hearing via VTC,

25   the parties agree to continue the currently scheduled Revocation Hearing for approximately
26
     90 days.
27
28


                                                 2
           Case 2:20-cr-00033-JAD-VCF Document 16 Filed 04/15/20 Page 3 of 3




 1                4.      This additional time requested is not sought for the purposes of delay, but to

 2         account for necessary precautions in light of the COVID-19 public health emergency. It
 3         will also provide the parties with an opportunity to reach a pre-hearing resolution to the
 4
           matter.
 5
                  5.      The defendant is not incarcerated and will not be prejudiced by the
 6
 7         continuance.

 8                6.      The defendant does not oppose the requested 90 day continuance of the
 9
           Revocation Hearing.
10
                  7.      This is the first request for a continuance in this matter.
11
12
     DATED this 13th day of April, 2020.
13
     NICHOLAS A. TRUTANICH
14   United States Attorney
15
     /s/Jennifer J. Oxley                                       /s/ Katherine Tanaka
16   JENNIFER J. OXLEY                                          KATHERINE TANAKA
     Assistant United States Attorney                           Assistant Federal Public Defender
17
18
19
      Good cause appearing, the parties' stipulation to continue the revocation hearing [15] is
20    GRANTED. The revocation hearing currently set for April 27,2020 is VACATED and
      CONTINUED to August 3, 2020, at 9:30 a.m.
21
22
23    Dated: April 15, 2020.

24
25                                                     ___________________________________
26                                                       Jennifer A. Dorsey, U.S. District Judge
27
28


                                                       3
